Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s preliminary amendment filed 5/5/2021 has been received and entered.  Claims 9 and 16 were previously cancelled.  It does not appear that the claims have been amended, and provide only an updated status identifier for the claims
Claims 1-8, 10-15, 17-24 are pending.

Election/Restriction
	Applicant’s election without traverse of Group I in the reply filed on 5/5/2021 is acknowledged.
Upon review of the claims, it is noted that while the methods do not require nor recite the use of the claimed system, the limitations of the method steps the system performs are consistent with the elected invention and upon initial search do not appear to be a burden to examine together.  Accordingly, the restriction requirement between groups I and II is withdrawn.
It was noted that this application contains claims directed to more than one species of the generic invention, and provided two genus from which one species should be elected for: 
-sample source of the reads (see for example claims 14 and 15 which list cfDNA or tissue as possible sources of the reads); and 
-specific type of probabilistic modelling to be used (see claim 19 for example).
is withdrawn.
Claims 1-8, 10-15, 17-24 are pending.  Claims 1-8, 10-15, 17-19, drawn to a method sequencing where the reads are analyzed for the present of variants using a probalistic model and input reads and claims 20-24, drawn to a system of a processor and memory with instructions to identify variants in read data are currently under examination.

Priority
This application filed 7/19/2018 is a 371 National stage filing of PCT/US2017/014426 filed 1/22/2017, which claims benefit to US provisional application 62/286110 filed 1/22/2016.
It is noted that in review 62/286110 does not provide a complete duplicate of the instant specification, however duplicate claims sets were filed for the applications.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2018, 8/22/2019, 10/22/2019 and 5/5/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that on page 58, the specification indicates ‘including references to scientific and patent literature cited herein’ however upon review of the specification no citations were identified.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-15, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Specifically, the claims require ‘identifying an ensemble’ ‘with shared start coordinates and read lengths’ however given the guidance of the specification it is unclear what the structural for an ensemble require.  In the specification, at [00070] it teaches that:
“An ensemble in accordance with embodiments of the invention is a collection of aligned 
read pairs. In some embodiments, an ensemble comprises a collection of aligned read pairs that 
share the same start and stop coordinates.” 
which appears consistent with the claims and appears to provide for reads that start and terminate at the same place, however the next portion of the paragraph teaches:
“In other words, for each read pair, there is a set of coordinates of reference genome coordinates that bases of the read pair are aligned to; each such set has a maximum and a minimum; an ensemble is the set of read pairs with identical maximum and identical minimum. In some embodiments, an ensemble comprises a collection of aligned18 WO 2017/127741 PCT/US2017/014426read pairs that have approximately identical start and stop coordinates.”

“The invention relates to methods and systems for high fidelity sequencing and identification of rare nucleic acid variants.”  “Identification of such rare variants results from optimization of several steps in the sequencing process followed by analysis of sequencing reads based on aligned read pairs referred to herein as ensembles.”
which appears to provide the broad idea that an ‘ensemble’ encompasses any aligned sequence where the start and stop could simply be the start and end of a common alignment where the reads are of different length and/or origin.
Dependent claims set forth sources, additional methods steps for obtaining reads/controls and types of variants or frequency they may be, but fail to clarify the issue of the metes and bounds of an ensemble which is required to identify and analyze the sequences reads which were obtained. 
	More clearly providing limitations that clearly define the metes and bounds of an ensemble or terms that do not have alternative interpretations relative to the metes and bounds of the requirements of the claims would address the basis of the rejection. 
Additionally, claim 1 sets forth the step of ‘determining a number of original input molecules present in the sample’ and it is unclear what being analyzed and/or how this step is performed relative to the sample.  In review of the specification it is noted that the specification does not provide for ‘original input molecules’, but does provide for ‘input molecules’ for example in describing figure 1 at item 111.  However review of the figure and supporting guidance in the description and the specification as a whole fails to provide any guidance on 
More clearly providing limitations that clearly define the metes and bounds of an what original input molecules are analyzed/determined that provide the metes and bounds of the requirements of the claims would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-15, 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 is generally directed to identifying variation among sequence reads obtained from a sample.  More specifically, the claims are directed to a method where sequence reads representing a sample are aligned into ensembles of sequences, and noting variations between the sequences as candidate variants, and if present in a statistically significant number of reads indicating that a variation is a true variant.  Dependent claims provide for further steps of analysis of the reads in the ensemble and physical steps of amplification and library construction for providing the source sample that is sequenced and subsequently analyzed.



For step 2A of the 101 analysis, the judicial exception of the claims are the steps of analyzing sequence data to identify an ensemble of sequences, which given the guidance of the specification provides for aligning and comparing two or more reads, and then comparing the aligned sequences for similarities and differences, where the differences are evaluated to be possible true variants present in the read data.   The step of aligning and comparing sequence to arrive at the identification of and ensemble of sequences are instructional steps, as are the steps of evaluating the aligned reads for possible variation between the two or more sequences to identify differences as a variant.  For alignment and analysis the claim requires computing similarity scores homologous and variants in the read data of the sequence.  The judicial exception is a set of instructions for analysis of sequence data and appears to fall into the category of Mathematical Concepts that is mathematical relationships for the limitation that requires using probabilistic models or more generally statistics to determine the relevant number of reads that represent a true variant; and the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) where here providing two more reads to align and assessing the possible variation between two sequences in an ensemble as a candidate true variant appears to be a simple process one can perform in one’s mind or view aligned sequences on paper.  Review of dependent claims, for example the limitation of ‘over amplification factor’ provides further evidence of the mathematical nature of the analysis and limitation in [00037] which teaches “The ratio of reads to underlying original molecules in an ensemble may be referred to as the Over-amplification Factor. To calculate the number of samples that can be analyzed on one sequencing run, the following formula may be applied:10 

    PNG
    media_image1.png
    100
    453
    media_image1.png
    Greyscale
”

For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data.  A review of the specification indicates that there is no special methodology required, and while there is no specific citation for the methods the specification appears to use a collection of commercially available kits to perform the physical steps, that is the additional elements of the claims.  Further, a search of the relevant art has identified ElSharawy et al (BMC Genomics 2012) teach methods for accurate variant detection across non-amplified and whole genome amplified DNA using targeted next generation sequencing.  ElSharawy et al teaches a variety of steps for obtaining reads for analysis and provide further evidence and guidance to analyze variants such as SNPs and for the determination and considerations for heterozygosity of non-reference allele and detailed guidance for a SNP to be considered detected, in that “the SNP had to have at least five reads per allele. Therefore a heterozygous SNP had to have at least 10 counts per position to be considered “detected” and further analysis in using only detected SNPs “for concordance calculations.”  As such, the claims do not appear to provide for any additional element to consider under step 2B as significantly more either alone or as a whole.  The additional elements of the dependent claims 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction could be implemented on a computer or be stored on a medium, together the steps do not appear to result in significantly more than a means to compare sequences for differences considered variants.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 1-8, 10-15, 17-19 do not recite something significantly different than a judicial exception.   Claims 1-8, 10-15, 17-19 are directed towards a method of receiving sequence data and comparing the data to identify ‘true variant’ sequences.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
According to the guidance of the MPEP an initial two step analysis is required for determining statutory eligibility.   Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter.   In the instant case the Step 1 requirement is satisfied as the dependent claims are directed towards a conventional process of obtaining sequence information.  The Step 2 analysis is a two-part analysis, Step 2A and Step 2B, with the first part Step 2A requiring a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract 
The second part, Step 2B of the two step analysis is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (aligning sequences) to manipulate existing information (identify variations in aligned sequences) to generate additional information (indicating that a difference is a candidate variant) is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea (identifying variations in a sample sequence) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the 

Conclusion
No claim is allowed.
Methods of aligning and comparing sequence reads to identify variants, heterozygous or homozygous alleles in an individual or to determine the fidelity of a process itself that could introduce variations in a resulting sequence read data (for example amplification or the process of sequencing itself) were known.  For example, ElSharawy et al (BMC Genomics 2012) teach methods for accurate variant detection across non-amplified and whole genome amplified DNA using targeted next generation sequencing.  Relevant to the claims for analysis of the read data and detection of alleles/variants, ElSharawy et al teach that “SNPs were considered heterozygous if non-reference allele frequency was 10-90%. SNPs were considered homozygous if non-reference allele frequency was equal to or greater than 90%. For a SNP to be considered detected, the SNP had to have at least five reads per allele. Therefore a heterozygous SNP had to have at least 10 counts per position to be considered “detected”. Only detected SNPs were used for concordance calculations.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631